Citation Nr: 0730499	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  05-29 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to service connection for squamous cell 
carcinoma of the right inferior tonsil and right lateral 
pharyngeal wall with chronic inflammation and reactive 
epithelial change of the right nasopharynx.

2.  Entitlement to service connection for squamous cell 
carcinoma of the vellecula/base of tongue.  


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969, including honorable service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought on 
appeal.  The veteran's claim was sent to the Tiger Team 
Resource Unit at the Cleveland RO for expedited adjudication, 
and his file was subsequently returned to the Denver RO.

In a letter dated in March 2006, the veteran's wife noted 
that after his treatment for cancer, the veteran's liver 
tests noted a positive finding of Hepatitis C.  This matter 
is referred to the RO for appropriate action.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran had active service in Republic of Vietnam and 
is presumed to have been exposed to herbicides.  

3.  The veteran developed squamous cell carcinoma of the 
right inferior tonsil and right lateral pharyngeal wall with 
chronic inflammation and reactive epithelial change of the 
right nasopharynx due to herbicide exposure.

4.  The veteran developed squamous cell carcinoma of the 
vellecula/base of tongue due to herbicide exposure.  



CONCLUSION OF LAW

Squamous cell carcinoma of the right inferior tonsil and 
right lateral pharyngeal wall with chronic inflammation and 
reactive epithelial change of the right nasopharynx and 
squamous cell carcinoma of the vellecula/base of tongue were 
incurred during active military service.  38 U.S.C.A. 
§§ 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  Any error in 
the failure to provide notice involving the downstream 
elements of rating and effective date is harmless at this 
time, and can be corrected by the RO following the Board's 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The veteran seeks service connection for squamous cell 
carcinoma, which he maintains resulted from his in-service 
Agent Orange exposure.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Veterans who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary clarified that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam Era is not warranted for the 
following conditions: Hepatobiliary cancers, nasopharyngeal 
cancer, bone and joint cancer, breast cancer, cancers of the 
female reproductive system, urinary bladder cancer, renal 
cancer, testicular cancer, leukemia (other than CLL), 
abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. 
Court of Appeals for the Federal Circuit (Circuit Court) has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The veteran served honorably in the Republic of Vietnam from 
June 1967 to June 1969.  In December 2003, the veteran was 
diagnosed as having squamous cell carcinoma of the right 
inferior tonsil and right lateral pharyngeal wall with 
chronic inflammation and reactive epithelial change of the 
right nasopharynx and squamous cell carcinoma of the 
vellecula/base of tongue.  He subsequently underwent 
radiation and chemotherapy, and in a September 2004 letter 
regarding treatment, his physician noted that since May 2004, 
the veteran was recurrence free of squamous cell carcinoma.  

In a May 2005 letter regarding treatment, another of the 
veteran's physicians indicated that exposure to Agent Orange 
"likely contributed to [the veteran's] cancer as much as it 
did to an individual with the same exposure with cancer of 
the larynx or cancer of the bronchus."  

In an August 2005 letter regarding treatment, another 
treating physician indicated that the carcinogens that caused 
the veteran's cancer are the same carcinogens that cause 
lung, bronchus, larynx or trachea cancer.  The physician 
noted that the carcinogens either are breathed through the 
lungs or absorbed through the skin.  The physician opined 
that Agent Orange exposure causes both the presumptive 
cancers, for purposes of service connection, as well as the 
type of cancer the veteran was diagnosed as having.  There is 
no medical opinion to the contrary.

The Board points out at this juncture that it is the defined 
and consistently applied policy of VA to administer the law 
under a broad interpretation, consistent, however, with the 
facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt 
arises regarding service origin, the degree of disability, or 
any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

Given the evidence as outlined above, the Board finds that 
the veteran's types of squamous cell carcinoma are 
attributable to his period of active service.  In May 2005, 
one of the veteran's physicians indicated that it was likely 
that the veteran's squamous cell carcinoma was caused by 
exposure to Agent Orange.  Although it is not completely 
clear, it appears that the physician in the August 2005 
letter attributed the squamous cell carcinoma to the 
veteran's exposure to Agent Orange in service.  Certainly, 
there is medical evidence to support such a medical 
conclusion.  Rather, than remand the case again, the Board 
finds that the preponderance of the evidence supports the 
claim.  Therefore, service connection for squamous cell 
carcinoma is granted.










	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for squamous cell carcinoma of the right 
inferior tonsil and right lateral pharyngeal wall with 
chronic inflammation and reactive epithelial change of the 
right nasopharynx is granted.

Service connection for squamous cell carcinoma of the 
vellecula/base of tongue is granted.  


___________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


